MARTIN, Chief Justice.
B. M. Knobel, a. resident of the District of Columbia, sued the Seaboard Air Line Railway Company, a Virginia corporation, in the municipal court,' claiming damages in the sum of $432.13, because of defendant’s negligence in transporting 420 hampers of cabbage, the property of plaintiff, delivered by plaintiff’s agent to the defendant on January 22, 1925, at Palmetto, Ela., for transportation and delivery to plaintiff at Potomac Yards, Va., and subsequently diverted to New York City.
Summons was served upon defendant by copies left with E. Johnston, general counsel. Whereupon the defendant moved to quash the service, upon the ground, among others, that it is a foreign corporation, and was not doing business in the District of Columbia; -that its only activity in the District was incident to the solicitation of traffic, and in the services rendered by Mr. Eomey Johnston, general counsel. The municipal court sustained the motion and quashed the service. Hence this proceeding in error.
The questions involved in. this case are identical with those passed upon by this court concurrently herewith in suit 4295, A Cancelmo v. Seaboard Air Line Railway, 12 F0.(2d) 166, App. D. C. —, except that in this ease the plaintiff in error is a resident of the District of Columbia, and service was made upon the general counsel, instead of the District passenger agent, as in the former case.
We regard these differences as immaterial, and accordingly upon the grounds stated in the former case we affirm the order of the municipal court, with costs.